                        IN THE UNITED STATES DISTRICT COURT
                           IN AND FOR THE DISTRICT OF UTAH


DALE NOLEN STEVENS,                                         MEMORANDUM DECISION
                                                            & ORDER TO SHOW CAUSE
            Petitioner,                                      WHY PETITION SHOULD
                                                               NOT BE DISMISSED
      v.
                                                              Case No. 2:18-CV-392 DAK
NAPLES CITY JUSTICE COURT et al.,

            Respondents.                                         Judge Dale A. Kimball


      Citing violations of the Federal Constitution, Petitioner Dale Nolen Stevens attacks his

conviction on a traffic violation in Utah justice court. 28 U.S.C.S. § 2254 (2018). His

punishment was a fine.

      Federal statute requires that a petitioner for a writ of habeas corpus be “in custody pursuant

to the judgment of a State court . . . in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C.S. § 2254(a) (2018). A petitioner thus must show that he is in custody;

the requirement is jurisdictional. Mays v. Dinwiddie, 580 F.l3d1136, 1139 (10th Cir. 2009).

Proper construction of “custody” under the statute is a legal question. Id. at 1138.

      Not every restriction regarding federal rights warrants a habeas-corpus remedy. Lehman v.

Lycoming County Children’s Servs. Agency, 458 U.S. 502, 510 (1982). So, collateral

consequences of conviction that have only a negligible effect on liberty or movement do not

satisfy the “custody” requirement. Virsnieks v. Smith, 521 F.3d 707, 718 (7th Cir. 2008). For

example, fines imposed on a petitioner do not satisfy it; there must instead be a significant

restraint of liberty. Erlandson v. Northglenn Mun. Ct., 528 F.3d 785, 788 (10th Cir. 2008).
      IT IS ORDERED that Petitioner must within thirty days SHOW CAUSE why the

Petition should not be dismissed for lack of jurisdiction.

            DATED this 5th day of October, 2018.

                                                 BY THE COURT:


                                                 __________________________________
                                                 JUDGE DALE A. KIMBALL
                                                 United States District Court




                                                 2
